THE THIRTEENTH COURT OF APPEALS

                                   13-19-00019-CV


                                  EX PARTE N.T.L.


                                  On Appeal from the
                     135th District Court of Victoria County, Texas
                           Trial Cause No. 18-10-83574-B


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered. The

Court orders the judgment of the trial court REVERSED and RENDERS judgment

denying N.T.L.'s petition for expunction.   Costs of the appeal are adjudged against

appellee.

      We further order this decision certified below for observance.

August 27, 2019